


Exhibit 10.2


The Medicines Company - Board Compensation Program


Our compensation program for non-employee directors consists of a cash component
and an equity component. The cash component is based on a retainer based
approach, in which board members receive a larger retainer and only get paid per
meeting if the board or its individual committees meet more than ten times in a
calendar year. The equity component includes stock option grant awards and
restricted stock awards. The compensation committee designs the cash component
by considering as a target the 50th percentile of cash compensation paid to
directors at companies included in the data from the compensation committee's
consultant, Radford, an Aon Hewitt company, and the board's equity compensation
to be at a value at or near the 75th percentile of the value of equity
compensation paid to directors at companies included in the data from Radford.
Each of these components is shown in the tables below.


Cash Compensation


The following table describes the cash compensation for each non-employee
director. The cash compensation is payable on a quarterly basis.
Type of Fee
 
Amount of Compensation
 
Annual retainer for board members
 
$55,000
 
Additional annual retainer for lead director
 
$10,000
 
Compensation for each board meeting attended in excess of ten meetings
 
$3,000
 
 
 
 
 
Additional annual retainer for committee members:
 
 
 
Audit committee chair
 
$25,000
 
Other audit committee members
 
$12,500
 
Compensation committee chair
 
$20,000
 
Other compensation committee member
 
$10,000
 
Nominating and corporate governance committee chair
 
$15,000
 
Other nominating and corporate governance committee
member
 
$7,500
 
Compensation for each committee meeting attended in excess of ten meetings, per
committee
 
$1,500
 



For the purposes of the directors compensation program, to determine whether a
board member or committee member attended in excess of ten meetings during the
year, the number of meetings attended in person and by telephone are aggregated.
Directors are reimbursed for travel and out-of-pocket expenses in connection
with their attendance at board meetings.


Equity Compensation


Each non-employee director is eligible to receive stock options and shares of
restricted stock under our 2013 stock incentive plan. The table below describes
the initial and annual equity compensation for each non-employee director and
the additional equity compensation to our lead director under our directors
compensation program:












--------------------------------------------------------------------------------




Type of Grant
 
Awards under Program
 
Grant Date
 
Vesting Schedule
Initial equity grant
 
$320,000 value of options
 
The date the director is initially elected to the board
 
Stock options vest in one installment 36 months after the grant date
 
 
 
 
 
 
 
Annual equity grant
 
$255,000 equity value split equally between stock options and restricted
shares(1)
 
The date of the annual meeting of stockholders
 
Stock options and restricted stock vest in one installment 12 months after the
grant date
 
 
 
 
 
 
 
Additional annual equity grant to our lead director
 
Option to purchase 5,000 shares of common stock
 
The date of the annual meeting of stockholders
 
Stock options vest in one installment 12 months after the grant date
 
 
 
 
 
 
 



(1)
When splitting the equity value between stock options and restricted shares,
restricted shares are valued at 2.5 times the value of a share underlying a
stock option.



These options have an exercise price equal to the closing price of our common
stock on the NASDAQ Global Select Market on the date of grant and have a
ten-year term. If a director ceases to be a director, all vested options will be
exercisable at any time prior to the first anniversary of the date the director
ceases to be a director or for the remaining term of the option, if less, and
all unvested options will be forfeited. If an independent director in good
standing voluntarily retires and has completed at least one full term of service
(three years), any unvested stock options and restricted stock that were granted
to the director as an annual award would vest immediately following the
director’s retirement and all stock options granted to the director as an annual
award would remain exercisable until the expiration of the option’s original
10-year term.










